UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2310



CHARLES J. JEFFRIES, a resident of Durham
County, North Carolina; JANA L. CAMALIER,
Administratrix, individually and as Adminis-
tratrix CTA of the Estate of Caleb Willard
Camalier, III,

                                            Plaintiffs - Appellants,

          versus


THE AETNA CASUALTY AND SURETY COMPANY, a
corporation incorporated in the State of Con-
necticut; TRAVELERS CASUALTY AND SURETY COM-
PANY, a corporation incorporated in the State
of Connecticut,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-608-5-F)


Submitted:   March 28, 2000                 Decided:   April 12, 2000


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David M. Duke, Tina M. Lloyd, YOUNG, MOORE & HENDERSON, P.A.,
Raleigh, North Carolina; Gary S. Parsons, Patricia P. Kerner,
BAILEY & DIXON, L.L.P., Raleigh, North Carolina, for Appellants.
Richard T. Rice, WOMBLE, CARLYLE, SANDRIDGE, & RICE, P.L.L.C.,
Winston-Salem, North Carolina; Mark A. Davis, WOMBLE, CARLYLE,
SANDRIDGE & RICE, P.L.L.C., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The Appellants, Charles J. Jeffries and Jana L. Camalier, ap-

peal the district court’s order granting summary judgment for The

Aetna Casualty and Surety Company and Travelers Casualty and Surety

Company in the Appellants’ action seeking a declaration of coverage

under an insurance policy.    We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.   See Jeffries

v. Aetna Casualty & Surety Co., No. CA-98-608-5-F (E.D.N.C. Aug.

25, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED



                                 2